Per curiam.
Appellant Bussey appeals from his convictions and sentences for murder (life) and aggravated assault (ten years).
The evidence supported the verdict. We have carefully reviewed the four enumerations of error relating to the charges given by the trial court to the jury and find them to be without merit.

Judgment affirmed.


All the Justices concur.

Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.